DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraki (US. 9,819,169 B2).
In Regards to Claim 1:
Shiraki teaches a structure (10) for fixing a connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) to a fixing portion (16) comprising: 
the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12); and the fixing portion (16), 5wherein the fixing portion (16) comprises a bracket (70) and a fitting portion (See Reproduced Drawing 1), the bracket (70) being erected on the fixing portion (16), wherein the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to ) comprises a lock portion (40) configured to, when the bracket (70) is inserted into the lock portion (40) by attaching the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) to the fixing portion (16), lock the bracket (70), and 10wherein the fitting portion (See Reproduced Drawing 1) is configured such that a part of the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) is fitted into the fitting portion (See Reproduced Drawing 1) when the connector (not shown) is attached to the fixing portion (16).
In Regards to Claim 2:
Shiraki teaches the structure according to claim 1, wherein the bracket (70) is integrally molded with the fixing portion (16) molded with a 15resin. (Col 4, line 45-49, The box body 12, the lower cover 16, and the upper cover are each integrally formed of a synthetic resin made of polypropylene (PP), polyamide (PA), or the like by injection molding or the like, for example.)
In Regards to Claim 3:
Shiraki teaches the structure according to claim 1, wherein the fitting portion (See Reproduced Drawing 1) has a hole portion (See Reproduced Drawing 1) running along a fitting direction in which the connector (not shown, Col 4, line 64-66, connectors (not shown) that have been attached to the connector attaching portions 22 are arranged on the lower opening portion 14 side of the box body 12) is attached to the fixing portion 

    PNG
    media_image1.png
    506
    628
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831